COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:          Dina Velasquez Pereira v. Leonel Antonio Lopez Bustillo

Appellate case number:        01-16-00136-CV

Trial court case number:      2015-19994-7

Trial court:                  247th District Court of Harris County


        On November 10, 2016, we abated this appeal and remanded the case to permit the
trial court to render a final judgment. See TEX. R. APP. P. 27.2. On January 4, 2017, the
district clerk filed a supplemental clerk’s record that contains the trial court’s “Final
Order in Suit Affecting the Parent-Child Relationship,” signed on December 22, 2016.
Accordingly, we REINSTATE this case on the Court’s active docket.
       It is so ORDERED.

Judge’s signature:   /s/ Terry Jennings
                      Acting individually

Date: February 2, 2017